Citation Nr: 0218488	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	New York Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board from a March 2002 
rating decision of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
denied service connection for hypertension, secondary to 
diabetes milletus type II with early diabetic nephropathy 
(herbicide).


FINDINGS OF FACT

1.  There are no complaints, findings or diagnoses of 
hypertension in the veteran's service medical records 
(SMRs).

2.  The veteran has predominantly systolic hypertension, 
which was diagnosed in July 1997, decades after his 
discharge from service.  The veteran's hypertension is not 
shown to be related to any in-service occurrence or event.  
Credible, competent evidence does not show that the 
veteran's current hypertensive disease is etiologically 
related to or being aggravated by any service-connected 
disability.

3.  The veteran has maturity onset diabetes mellitus type 
2, with evidence of early nephropathy.  There was no 
history, or clinical documentation, of diabetic 
nephropathy prior to December 2001.  Service connection 
for type 2 diabetes has been granted on the basis of 
presumed incurrence as a result of Vietnam experience.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may it be presumed to have been incurred in service, nor 
is it shown to be proximately due to, the result of, or 
aggravated by the service-connected diabetes milletus type 
II with early diabetic nephropathy (herbicide) disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his 
or her possession.  The VCAA also requires VA to assist 
the claimant obtain the evidence necessary to substantiate 
the claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
assist the veteran, and that all relevant facts have been 
properly developed.  In an October 2001 letter, the RO 
informed the veteran of the provisions of the VCAA and 
VA's duties under it.  The letter informed the veteran of 
the specific evidence needed to substantiate his claim, 
the information needed by the RO from the veteran to 
adjudicate his claim, and provided release forms for the 
veteran's signature to facilitate the RO's obtaining of 
records to develop the claim.
The veteran was provided with two VA medical examinations 
to assist him in developing his claim.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2002).  As there is no 
additional evidence to be obtained, there is no reason to 
delay adjudication for more specific notice as to which 
party might obtain what information.

Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  38 C.F.R. § 3.159(c) 
(2002).

Factual background

The record requires clarification as to the dates on which 
the disabilities in question were diagnosed.  On the 
veteran's initial claim in August 2001, the VA Form 21-526 
reflects that his diabetes milletus type II disability was 
diagnosed in August 1991 by his private care provider who 
is now retired, and his hypertension in January 1995 by 
his current care provider.  The veteran's current care 
provider states he has been treating the veteran since 
1995, but doesn't provide a specific date on which he 
either diagnosed diabetes milletus type II or assumed the 
veteran's treatment for the condition.  The veteran, 
however, while providing his medical history to VA medical 
examiners, and in his Notice of Disagreement (NOD) to the 
rating decision, states that both his diabetes milletus 
type II and his hypertension were diagnosed in July 1997.  
This date appears consistent with the state of the total 
evidentiary picture of the veteran's claim file, and the 
Board so finds as fact.  (As will be explained below, 
however, in view of the symptoms of the diabetes, and the 
date of onset of some of those symptoms, the veteran is 
found not to have the complications that would result in 
causing hypertension.)

In December 2001, the veteran was examined by a VA medical 
examiner.  The examiner's objective clinical findings 
included a funduscopic examination which revealed 
atherosclerotic changes and early hypertensive changes.  
Three blood pressure readings were recorded during the 
examination, which were: 158/81; 164/82; and, 154/75.  
Laboratory findings which are relevant to this decision 
include the results of a urinalysis, which reflected 
microalbumin of 31 (30 - 300mg/g).  The examiner's 
diagnosis was predominantly systolic hypertension with 
evidence of early nephropathy.

After its review of the VA medical examination and the 
SMRs, the RO concluded that, in light of the absence of 
any entry in the SMRs regarding a complaint of treatment 
of, or a diagnosis of hypertension, the VA medical 
examiner's silence on any connection between the veteran's 
diabetes milletus type II and hypertension, the veteran's 
hypertension was not incurred during his military service 
or caused or aggravated by his service-connected diabetes 
milletus type II.  The RO denied the veteran's claim.

In the veteran's May 2002 letter noting his NOD to the 
rating decision, he states that both the diabetes milletus 
type II and hypertension were diagnosed at the same time, 
and that fact alone indicates to him that the hypertension 
is, more likely than not, linked to the diabetes milletus 
type II.  In an April 2002 letter, the veteran's private 
care provider, Z.S., MD, states that he informed the 
veteran that the prescribed medications for both 
conditions go hand in hand and also informed him of the 
general relationship between diabetes and hypertension.  
Specifically, that diabetes can increase blood pressure 
and complicate diagnosed hypertension, and that 
hypertension can, in turn, complicate the treatment of 
diabetes.  Dr. S. offered no opinion on the cause of the 
veteran's hypertension.

The veteran's representative also submitted a NOD and, 
therein, noted the VA medical examiner's silence on the 
cause of the veteran's hypertension and interpreted Dr. 
S.'s letter as an opinion that the veteran's diabetes 
milletus type II caused his hypertension, as well as 
referring to the veteran's May 2002 letter.  The veteran's 
representative requested a review by a Decision Review 
Officer (DRO) at the RO as part of the appeal process.  
See 38 C.F.R. § 19.26 (2002).

In light of the then state of the claim file, the DRO 
referred the veteran's claim file to another VA physician 
for a formal review.  After reviewing the claim file, that 
VA physician, in a June 2002 statement, agreed that the 
combination of diabetes and hypertension increases the 
risk of complication.  As to the veteran's specific case, 
however, she stated that, without the complication of 
renal involvement, diabetes does not cause hypertension.  
Further, the veteran has no history of diabetic 
nephropathy which could have been responsible for 
hypertension.  She concluded that, while the veteran has 
early nephropathy as of December 2001, that would not have 
caused the veteran's hypertension four years ago.  The RO 
again denied the veteran's claim.  

In the statement of appeal to the Board, the veteran's 
representative questions whether there even was a medical 
work-up on which a VA examiner could rely to conclude that 
there was no renal involvement in the veteran's 
hypertension.  Further, the veteran's representative 
asserts that the opinion of Dr. S. should be accorded 
greater weight than the VA examiner's, because he has 
treated the veteran for over seven years, in contrast to 
the "perhaps 15 to 20 minutes" of the VA examiner.

Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war on or after December 31, 1946, and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may be established on a 
secondary basis for a disability which is proximately due 
to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2002).

The Board notes that the veteran currently has 
hypertension.  However, there is no showing of diagnosed 
hypertension until July 1997.  There is no competent 
evidence demonstrating that the veteran's hypertension was 
incurred in service or within one year of the veteran's 
discharge from service.  There are no entries in the 
veteran's SMRs of any abnormal blood pressure readings or 
any complaint regarding high blood pressure, which is 
consistent with the evidence that the veteran's current 
hypertension was not diagnosed until 29 years after his 
discharge from active service.

The Board finds that the credible, competent evidence of 
record consists of the VA medical opinion, which 
establishes that there is no etiological link between the 
veteran's diabetes milletus type II and his hypertension.  
The VA physician, after reviewing the veteran's claim 
file, including the medical statement of Dr. S. stated 
that nephropathy (renal involvement) will be present in 
those cases where diabetes causes hypertension, which was 
not the veteran's case until December 2001, which was 
after hypertension was first manifested.  Contrary to the 
assertion of the veteran's representative, there is 
clinical evidence on which the VA physician based her 
opinion.  The results of the veteran's urinalysis 
reflected microalbumin of 31 (30 - 300mg/g).  There is no 
evidentiary dispute that this laboratory result is 
indicative of early nephropathy.  There is nothing in the 
claim file contrary to this finding and said VA medical 
opinion based thereon.  Thus, the date of onset is not 
crucial to this claim.  The medical evidence shows no 
renal involvement, and no nephropathy until recently.  
These apparently are symptoms that would relate the onset 
of the hypertension to the service connected diabetes.

Dr. S.'s medical statement does not contradict the VA 
physician's medical opinion in any regard.  Dr. S.'s 
letter cannot reasonably be interpreted as a medical 
opinion of the etiology of the veteran's hypertension.  By 
the very terms of his letter, Dr. S. provides only general 
medical information regarding the relationship and medical 
interaction of diabetes and hypertension in patients with 
both.

Accordingly, the preponderance of the evidence is against 
the veteran's hypertension being caused by his service-
connected diabetes milletus type II.  Therefore, the 
evidence is not in equipoise and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board concludes 
that the veteran's hypertension was not incurred in, or 
caused or aggravated by, his military service.  Further, 
the Board finds that the veteran's hypertension was not 
caused by his service-connected diabetes milletus type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2002).


ORDER

Entitlement to service connection for hypertension is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

